 

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

 

 

UNITED STATES DISTRICT COURT

 

for the
District of Nevada
United States of America )
v. ) Case No. 2:20-mj-154-EJY
MARQUES DOAPRI ADAMS Charging Distritt: Northern District of California
Defendant ) Charging Distritt’s Case No. CR 19-250

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to doso. Otherwise, the time and place to appear in that court are:

 

 

 

 

Place: Ronald V. Ddlums Federal Building Courtroom No.: #4
1301 Clay Street, Suite 4005
Oakland, CA 946125217 Date and Time: March 17, 2020 at 10:30a.m,

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: March 3, 2020 Cau \. rou holy

0) Judge’s signature

 

ELAYNA J. YOUCH¢H, United States Magistrate Judge
' Printed name and title

    
 
     

 

FILED
ENTERED —_ RECEIVED

—— SER,
COUNSEL/PARTIES OF Recon

   

 

    

CLERK US O/STRIC
DISTRICT OF NEVA RT

SSS DEPUTY

BY:

 

 
